Title: To Benjamin Franklin from Joseph Greenwood, 6 April 1763
From: Greenwood, Joseph
To: Franklin, Benjamin


Dear Sir
Philadelphia 6th of April 1763
As I knowing of you to be a gentle-man that can doe a great deal to help a poor man to his Wrights and as I am much reduced and have a large family have made bold to Beg the Assistance of soe good a Gentleman to see me rightified who has it not in my own power without applying for your Assistance in geting of me Justice don against Collo. John Armstrong who has taken an Improvement from me in the last purchase of Lands which I hope Mr. Franklin will take into Consideration and help me to my Wright as I am not able to help myself and have a Large family to maintain by my Labour which is but small as I never was brought up to it untill nesessity brought me to it for an honest lively hood and I shall in Duty Bound to pray for your wellfare. I am Sir your most Obedient humble Servant
Joseph Greenwood
 Addressed: To / Benjn. Franklin / Esqr
Endorsed: Patterson’s Complaint VS Col: Armstrong
